GRONER, Associate Justice
(dissenting).
I think the court is wrong in holding the motion filed in this ease was a general appearance.
After the service of process, defendant filed a motion to dismiss, in which he said:
“ * * * Appearing specially for1 the purpose of this motion and none other, and moves the court to vacate the alias summons issued and returned served, in the above-entitled cause and to dismiss said cause on the following grounds:
“1. That said alias summons was improvidently issued.
“2. Because of the lack of diligence on the part of said plaintiff in prosecuting said action, which lack of diligence has worked a discontinuance thereof.
“3. And for other matters apparent on the face of the record.”
The decision of the court is to hold that, because the defendant included the last-mentioned ground, namely, “and for other matters apparent on the face of the record,” he made a general appearance. This is contrary to the rule, and is not the law.
It is obvious from the form of the motion that the defendant intended to appear, and did appear, only for the purpose of raising the point that the action, begun some three years previously, had abated for lack of diligence in its prosecution, and that therefore the summons issued and served was invalid. Wherever a party appears solely for the purpose of objecting to the jurisdiction of the court over his person, it is not a general appearance in the action, and no particular form of words is necessary to make the appearance special. The question whether it is a special or general appearance depends upon the purpose or intent of the party moving. The intent, of course, is to he gathered from the language of the motion. Where it is obvious that the motion is special, the use of such loose words as “other matters apparent on the face of the record” does not affect the intent or ehange a special appearance into a general appearance.
The rule is stated in Dahlgren v. Pierce (C. C. A.) 263 F. 841, at page 846 as follows:
“The question of general appearance is .one of intent, actual or implied, and whex’e the whole purpose of defendant’s application to the court is to set aside an ox*der because it has been made without personal jurisdiction over him, the conduct which will make the motion unavailing and destroy its basis must be clear and unequivocal.”
I think it cannot be said by any stretch of imagination that the language used in the present motion shows clearly and unequivocally that it was not, as it purported to be, a special appearance.